Title: From George Washington to Thomas Nelson, Jr., 27 July 1789
From: Washington, George
To: Nelson, Thomas (1764-1824)



Sir,
New York July 27th 1789

The sincere regard I had for your very worthy, deceased father, induces me to offer you a place in my family. How convenient & agreeable it may be for you to accept the offer, is with you to determine and that you may be the better enabled to judge, I shall inform you that the emoluments will be about Six hundred dollars pr ann.—and the expences trifling as your board, lodging & washing (as also that of your Servant if you bring one) will be in the family. Horses if you keep any must be at your own expence because there will be no public occasion for them.
The duties that will be required of you, are, generally, to assist in writing, receiving and entertaining company, and in the discharge of such other matters as is not convenient or practicable for the President to attend to in person.
Whether you accept this offer or not I should be glad to hear from you as soon as it is conveniently possible because there are a number of Gentlemen who are anxiously desirous of this appointment but whose applications will remain undecided on until I receive an answer from you.
With best respects to your good Mothe⟨r⟩ in which Mrs Washington joins me I am with great esteem & regard Sir Your Most Obedt Servt

Go: Washington

